Title: From George Washington to Benjamin Lincoln, 16 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                     Head Quarters Dear Sir
                     16th Septemr 1782
                  
                  Notwithstanding your letter of the 28th of August, in which you mentioned that Congress had taken up the proceedings of the former Commissioners, and a most pressing letter of my own to the President of the 28th of last month, requesting to know whether Congress would confirm Lord Cornwallis’s exchange for Mr Laurens—and whether they would consent to Sir Guy Carletons and Admiral Digbys proposition of exchanging seamen for Soldiers—I have not received a Syllable in answer—This has put me under the disagreeable necessity of requesting that the meeting which was to have been held at Tapan on Wednesday next, may be postponed to Wednesday the 26th—I have written by this opportunity to the President on the subject—But as you know the delicacy which must be used in urging a matter to that Body—I must request you to hint my embarrassed situation to such members as you may have influence with, and request them to push the matters before them forward—It will appear to Sir Guy Carleton and to the World trifling and ridiculous to postpone the meeting again, but this I shall be obliged to do, or send down our Commissioners in no wise prepared, if I do not hear from Congress.
                  Since my letters to you of the 1st and 2d instant I have received dispatches from General Greene of the 12th of Augt in which he informs me that conformable to my orders of the 18th March last, he shall, in case the enemy evacuate Charles town, put in motion towards the Northward, the Pennsylvania, Maryland and Delaware Lines—the 1st and 4th Regs. of Cavalry and Lees Legion—under the command of Genl Wayne. Remaining himself with the Virginians, north and south Carolinians and Georgians and 3d Regiment of Dragoons—the Virginia Recruits will be ordered to remain in the State—the Force to be left to the southward will upon General Greenes lowest calculation amount to 1500 Infantry 150 Cavalry and 100 artillery all Continental—and supposing the States of south Carolina and Georgia should be fortunate in filling their Battalions to several hundreds more—for at the time of his writing south Carolina had only 60 or 80 men engaged and Georgia about 150.
                  General Greene wishes to know whether this arrangement would be agreeable and as the matter has been, thro’ you, submitted to Congress, I shall be glad to know whether any thing and what has been determined upon, and whether instructions have been forwarded to him.  I am &ca
                  
               